 

 

 

Case 14-31682-hcd Doc 45 Filed 04/30/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

SOUTH BEND DIVISION
IN RE: ) CASE NO. 14-31682
)
Ericka Ester Haynes ) CHAPTER 13

VERIFIED MOTION FOR ENTRY OF CHAPTER 13 DISCHARGE

 

Comes now the debtor and pursuant to 28 USC 1328(a), moves the court for the entry of
a discharge in this Chapter 13 case. In support of this request, I state the following:

1. All of the payments required by the confirmed plan, whether made to the Chapter 13
trustee or made directly to creditors has been completed.

2. 1am not required to pay domestic support obligation as defined by 11 USC 101(14A).

3. I did not receive a discharge under Chapter 7, 11, or 12 of the United States
Bankruptcy Code during the four years prior to the date of the order for relief under Chapter 13 in
this case.

4. I did not receive a discharge under Chapter 13 of the United States Bankruptcy Code
during the two years prior to the date of the order for relief under Chapter 13 in this case.

5. After filing the petition in this case, I completed a course concerning personal financial
management and a copy of the certificate of completion of that course has been file with the
court

6. There is no proceeding pending in which I might be found guilty of a felony of the
kind described in 11USC 522(q)(1)(a), or liable for a debt of the kind described in 11USC
523(q)(1)(B), and there is no reason to believe that 11 USC 522 (q)(1) might apply to me.

Wherefore, I respectfully request that following notice and the opportunity for a hearing
the court enter a discharge pursuant to 23USC 1328(a).

I certify under the penalty of perjury that the foregoing statements are true and correct.
Case 14-31682-hcd Doc 45 Filed 04/30/19 Page 2 of 2

Date: Gta, Mo

Auber Cte Pbyars

Ericka Ester Haynes

Respectfully submitted,

go
Steyén J. Glaser, #15173-02
ie Berry Street

ort Wayne, IN 46802

(260) 424-0954
COUNSEL FOR DEBTORS
